Citation Nr: 1431725	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for ischemic heart disease (coronary artery disease (CAD)), including as due to exposure to herbicides or as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to type 2 diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) [the Veteran's record is now in the jurisdiction of the Nashville RO].  In July 2012 the Board remanded the matters for additional development.  In May 2014 the Veteran's representative (on the Veteran's behalf) waived Agency of Original Jurisdiction (AOJ) consideration of evidence associated with the record since the issuance of a February 2013 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have been exposed to herbicides/Agent Orange in service. 

2.  Type 2 diabetes mellitus was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current type 2 diabetes mellitus is related to an event, injury, or disease in service.

3.  Ischemic (coronary artery) heart disease was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that such disease is related to an event, injury, or disease in service; the claim of seconday service connection lacks legal merit.

4.  Hypertension was not manifested in service or in the first post-service year, and is not shown to be related to the Veteran's service; the claim of secondary service connection for hypertension lacks legal merit. 

5.  The Veteran is not shown to have peripheral neuropathy of the lower extremities. 


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for ischemic heart disease (including as secondary to diabetes) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Service connection for hypertension (including as secondary to diabetes) is not warranted.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

4.  Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs)and service personnel records (SPRs) and pertinent postservice private and VA treatment records are associated with the record.  The Board finds that VA examinations (to secure nexus opinions) are not necessary in this case.  As will be discussed below, there is no credible evidence that the Veteran was exposed to herbicide agents in service or competent evidence that the claimed type 2 diabetes mellitus, heart disease, hypertension and peripheral neuropathy of the lower extremities may otherwise be related to service.  Hence, the "low threshold" standard as to when an examination to secure a nexus opinion is not met.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is satisfied there was compliance with the July 2012 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran alternative bases for establishing entitlement to consideration of his claims under § 1116.  He alleges he set foot on Vietnam when the airplane which transported him to Thailand landed in Vietnam enroute for several hours for refueling, and he deplaned along with everyone else on the airplane.  Alternatively he alleges he was exposed of Agent Orange by being stationed at a base in Thailand where Agent Orange spraying was conducted.  Specifically, he states that he stationed at a mountain site where Agent Orange was used to control vegetation.

In general, service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including diabetes mellitus, heart disease, and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus, heart disease, and hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including type 2 diabetes mellitus and ischemic heart disease) shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires evidence of: (1) a diagnosis of the disability for which service connection is sought; (2) a service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

As was noted, the Veteran's claims "boots on the ground" in Vietnam exposure to Agent Orange when he travelled by commercial flight (United Airlines) to Thailand (on or about August 8, 1966) and landed for refueling for several hours in Vietnam, where he deplaned (along with everyone else on the airplane).  The RO has not been able to verify such presence in Vietnam.  Per the archivist for the Air Force Historical Research agency, MAC did have flights that stopped in Vietnam before going on to Thailand, but had just as many direct flights that did not stop in Vietnam.  Passenger manifests were not considered permanent records and were destroyed approximately 90 days after a successful flight.  In support of his claim, the Veteran submitted an April 2010 sworn statement by a flight attendant for World Airways (from 1965 to 1968) attesting that she worked on MAC flights, and that the World Airways MAC contract allowed for a North Pacific route and a Mid-Pacific route into and out of Vietnam.  The routes described in her statement do not coincide with the route the Veteran allegedly took on or about August 8, 1966.  She stated, 

"I was aware that some of my military passenger's destination was not Vietnam.  Those passengers terminated their flight with us in Vietnam and then transported via military air or land transportation to their destination.  Destinations, other than Vietnam, that I knew about were Laos, Cambodia, and Thailand.  Most military passengers were eager to share their orders, ask us questions about their destinations and just generally chat to pass the time."

The attendant's statement is nonspecific to the Veteran (and the landing in Vietnam at issue), and does not corroborate his account.  It may be accepted as supporting that  a fueling stop in Vietnam is within the realm of possibility.  By itself, it is self-serving; and without corroborating evidence that the Veteran's flight landed in Vietnam, where he deplaned for several hours and then reboarded, it lacks probative value.    

The Veteran submitted a copy of a DD Form 215, which shows he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with device.  In a March 2013 statement in support of his claims, he noted, in essence, that his award of the Vietnam Campaign Medal confirmed that he was "in-Country" in Vietnam.  The Board notes that in Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of applying the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" will, in the absence of contradictory evidence, be presumed based upon the Veteran's receipt of a Vietnam Service Medal, without any additional proof required that a Veteran who served in the waters offshore of the Republic of Vietnam actually set foot on land.  VA appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In May 2008, the Federal Circuit upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. A.§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas, 525 F.3d 1168.  Consequently, the Veteran's receipt of a Vietnam Service Medal, without any additional proof, is not sufficient to establish that he set foot in Vietnam.

Since research by the RO was unable to verify that the Veteran had a layover in Vietnam (and deplaned) as alleged, he is not entitled to a presumption  of exposure to herbicides and a presumption of service connection for diabetes mellitus and ischemic heart disease under 38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).

The Veteran alternatively alleges exposure to herbicides during active duty service by virtue of his service in on a mountain site where Agent Orange was sprayed to control vegetation.

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed such veteran near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  If herbicide exposure cannot be conceded based on such facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  If the Veteran furnishes the requested information the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.  

Significantly, according to an Internal VA Memorandum, "Herbicide Use in Thailand during the Vietnam Era," VA has determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." VA has determined that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The herbicide usage took place from April 2, 1964 to September 8, 1964.  There was no record of tactical herbicide storage or use outside that window of time.  

The Veteran's SPRs establish that he served with the 55th SigCo (Spt) USARPAC-Thailand from August 1966 to August 1967; with principal duties of comm center specialist/clerk and cryptographer.  According to the Veteran, he was stationed (initially) at Korat, Thailand Royal Thai Air Force Base for a couple of months and then transferred to "Sattahip Royal Thai Air Base [sic]."  He finished his Southeast Asia tour at the Royal Thai Air Force Base of U-Tapao, Thailand.  Historical data do not show Agent Orange or similar herbicides being used at a base in Thailand while the Veteran was stationed at such base.  Furthermore, he did not serve as a security policeman, security patrol dog handler, or member of the security police squadron, and is not shown otherwise to have had duties that placed him near the base perimeter.  Accordingly, he is not entitled to consideration of his claim under § 1116 criteria based on his service in Thailand.

In July 2012 the Veteran submitted a copy of the VA Public Health article "Thailand Military Bases and Agent Orange Exposure" to support his assertion of herbicide exposure in Thailand.  The article noted that U.S. Army Veterans who provided perimeter security on Royal Thai Air Force bases in Thailand, or were stationed on some small Army installations in Thailand (serving as a member of a military police unit or assigned a military police military occupational specialty whose duty placed him at or near the base perimeter) anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  This article provides only generalized information.  How that information applies to the specifics of the Veteran's case is discussed above.

The Veteran's claims seeking service connection for type 2 diabetes mellitus and ischemic heart disease are not within the purview of 38 U.S.C.A. §1116.  Notwithstanding, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To establish service connection for his diabetes and heart disease under these circumstances, the Veteran must show that the diseases are somehow otherwise related to his active service.  It is neither shown, nor claimed, that diabetes and ischemic heart disease were manifested in service or in the first year following the Veteran's discharge from active duty.  Therefore, servicer connection for such diseases on the basis that they became manifest tin service and persisted, or on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.  VA and private treatment records note the diagnoses of diabetes and heart disease (CAD), but there is nothing in the record to suggest that the diseases are/or may be related (other than by virtue of non-evidenced exposure to herbicide) to the Veteran's service.  He has not submitted any competent evidence to such effect.  Indeed he relies primarily on an herbicide exposure presumptive theory of entitlement.  Absent any competent evidence of a nexus between the Veteran's diabetes and heart disease and his service, service connection for such diseases is not warranted.   As the Veteran's diabetes is not service connected, any claim of service connection for heart disease as secondary to diabetes lacks legal merit.

The preponderance of the evidence is against the Veteran's claims for type 2 diabetes mellitus and ischemic heart disease.  Therefore, the benefit of the doubt rule does not apply; the appeal in these matters must be denied.

Heart Disease, Hypertension, and Peripheral Neuropathy of the Lower Extremities

The Veteran seeks service connection for hypertension and peripheral neuropathy of the lower extremities as secondary to his type 2 diabetes mellitus.  The evidence shows a current diagnosis of hypertension, but not peripheral neuropathy of the lower extremities.  Notably, the Veteran does not argue that these claimed disabilities manifested in, or are directly related to, his service.  His theory of entitlement to service connection for these disabilities is strictly one of secondary service connection; he claims that they are complications of diabetes.  His STRs are silent for any complaints, findings, treatment, or diagnosis related to hypertension, and peripheral neuropathy of the lower extremities.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).  There is no competent evidence that hypertension was manifested in the first postservice year, and therefore there is no basis for considering (or applying) the 38 U.S.C.A. § 1112 chronic disease presumptions. 

The record does not show that the Veteran has a current diagnosis of peripheral neuropathy of the lower extremities,.  In the absence of competent evidence of a current medical diagnosis of peripheral neuropathy of the lower extremities, service connection for such disability cannot be granted; there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Addressing the Veteran's theory of secondary service connection for hypertension (as a complication of diabetes), a the threshold requirement for substantiating a secondary service connection claim is that there must be evidence of an already service-connected disability (that caused or aggravated the disability for which secondary service connection is sought).  See 38 C.F.R. § 3.310.  The Veteran's type 2 diabetes mellitus is not service connected (the Board's decision affirms the denial of service connection for such disease).  Accordingly, a threshold requirement for establishing secondary service connection is not met.  Therefore, his secondary service connection theory of entitlement to service connection for the disabilities must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for type 2 diabetes mellitus is denied.  

Service connection for ischemic/coronary artery heart disease is denied.

Service connection for hypertension, including as secondary to type 2 diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower extremities, including as secondary to type 2 diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


